DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,7,13,16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (6,775,112).
Smith teaches a test circuit with current suppression (Fig. 1) that includes an inductor L1 electrically connected to a test signal V1 by an input of the inductor (N sub 12); at least one switching device SW1 electrically connected to an output (N sub 13) of the inductor; and an output of the at least one switching device SW1 connected to a shunt path (by way of test device 120).
With regard to claims 2 and 18, the inductor is understood to be a conventional stand alone or discrete component.
With regard to claim 7, the switching device SW1 is shown to have a transistor control terminal TCTL in Fig. 1.
With regard to claims 13 and 16, the expected use of the device of figure 1 would intrinsically meet the method of the claim due to the device and the overall teachings of Smith being directed to an ESD (electrostatic discharge) tester that would produce a current transient as part of the normal operation of the device.
Allowable Subject Matter
Claims 3-6, 8-12, 14,15,17,19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The above mentioned claims recite additional features, such as the inductor being the primary winding of a transformer, that have not been taught or fairly suggested by the prior art of record.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
January 28, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836